UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-6294


KEVIN YOUNGER,

                    Plaintiff - Appellee,

             v.

JEMIAH L. GREEN,

                    Defendant - Appellant,

             and

RICHARD N. HANNA; KWASI H. RAMSEY; WALLACE SINGLETARY;
TYRONE CROWDER; NEIL DUPREE,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:16-cv-03269-RDB)


Submitted: June 30, 2021                                         Decided: July 30, 2021


Before KING and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam opinion.
Jemiah L. Green, Appellant Pro Se. Allen Eisner Honick, WHITEFORD, TAYLOR &
PRESTON, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jemiah L. Green appeals the jury verdict in favor of Kevin Younger on his claim

against Green under 42 U.S.C. § 1983. For the reasons that follow, we affirm in part and

dismiss in part.

       Green argues that the jury verdict was excessive. Because Green did not raise this

argument in a postjudgment motion in the district court, we review this issue for plain error.

See Crowley v. CCAIR, Inc., 98 F. App’x 930, 932-33 (4th Cir. 2004) (No. 03-1115)

(argued but unpublished) (reviewing unpreserved claim for remittitur for plain error). To

establish plain error, Green must demonstrate that “(1) the district court erred; (2) the error

is plain; (3) the error affects his substantial rights; and (4) the error seriously affects the

fairness, integrity[,] or public reputation of judicial proceedings.” United States ex rel.

Oberg v. Pa. Higher Educ. Assistance Agency, 912 F.3d 731, 738 (4th Cir. 2019)

(alterations and internal quotation marks omitted). Green has failed to satisfy these

standards. Thus, we affirm this portion of the judgment.

       Green also seeks to challenge a potential future award of attorney’s fees to Younger.

The district court denied Younger’s motion for attorney’s fees without prejudice. To the

extent that Green seeks to appeal that order, this court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). The order denying Younger’s motion for attorney’s fees is neither a final order nor

an appealable interlocutory or collateral order. Accordingly, we dismiss this portion of

Green’s appeal for lack of jurisdiction.

                                              3
       Accordingly, we grant Green leave to proceed in forma pauperis, grant Younger’s

motion for leave to file an informal response brief, affirm in part, and dismiss in part. * We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




       *
        To the extent Green requests a stay of the district court’s judgment pending appeal,
our resolution of the appeal renders this request moot.

                                              4